DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 21-35 in the reply filed on February 14, 2022 is acknowledged.  The traversal is on the ground(s) that the method of claim 21 is novel over the prior art of Addiego, and thus the linking technical feature of the identified claim groupings is, in fact, special.  This is not found persuasive because the restriction requirement identified the linking technical feature as the product, not the process of making said product.  The Restriction Requirement found that the product of claim 36 is substantially identical to that of Addiego.  Applicant’s traversal postulates that the method of claim 21 (Group I) is not taught or suggested by Addiego.  Ultimately, Applicant has failed to properly traverse the basis of the actual restriction.  While it is noted that claim 36 is a product-by-process claim, in US practice, products are not initially considered to be structurally limited to the particular processes by which they are made.  So, while the claims, as written, attempt to require the process of claim 21 in each independent claim, the claims are not actually considered to be limited to such a process and thus this cannot be considered a linking technical feature.  The product of claim 36, which is the same product produced according to the process of claim 21, however, is considered to be a linking technical feature.  
The Restriction Requirement is not based upon rejection of claim 21, so whether claim 21/Group I is rejected or allowed will not necessarily have any impact upon whether the restriction requirement is maintained.  Regardless, claim 21 is rejected, below.  As both claims 36 and 21 are maintained as failing to make a contribution over the prior art, restriction is maintained.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 36-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 14, 2022.  

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it far exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addiego et al (US 2005/0109241) in view of Admitted Prior Art and/or Stuecker et al (“Advanced Support Structures for Enhanced Catalytic Activity”).  
At the outset, and in understanding the background of instant claim 21, the instant Specification generally teaches that the formation of catalyst shaped bodies by robocasting is conventionally known, wherein a paste of the catalyst material particles is extruded into strands which are deposited in stacked layers to form the desired 3D structure.  Subsequently, the structure is dried and heat treated (pars. 5-6, PGPub).  In Applicant’s own words, a limitation on the conventionally known processes is that they all involve a heat treatment step at temperatures well above 1,000°C, wherein the material is sintered to a low- or non-porous final product (par. 13, PGPub).  The particularly intended transition alumina catalysts of the instant invention are taught to be obtained between 500° and 1,000°C, and heat treatment at high temperatures is detrimental to the catalyst properties and pore volume and surface area also deteriorate (pars. 15-16, PGPub).  
Addiego appears to teach a catalyst that is compositionally substantially identical to that of the instant claims, only that it is extruded according to conventional means into monolithic or other structures (par. 12).  Regarding the suspension paste of instant claims 21-23 and 30, Addiego teaches suitable transition aluminas include gamma-, eta-, and delta-alumina (par. 10).  Further regarding claim 23, Addiego teaches , in the Examples, that in addition to gamma-alumina powder, boehmite powder may be used (par. 23).  
While Applicant’s characterization of the prior art robocasting techniques is considered to be Admitted Prior Art, Stuecker also teaches such robocasting technique to allow for a shaped catalyst able to generate highly turbulent flow, promoting increased mass transfer without sacrificing low pressure drops when compared to conventional extruded honeycomb supports (abstract).  Stuecker teaches that such structures may be applicable to a wide range of catalyst applications where monoliths are currently used (Introduction, par. 3).  
As such, and regarding claim 21, it would have been obvious to one of ordinary skill in the art to manufacture the alumina catalyst of Addiego according to the robocasting technique taught by Applicant’s Admitted Prior Art and/or Stuecker, as Stuecker teaches robocasting to be superior to conventional extruded honeycomb supports, as shown above.  
Regarding the optional organic binder material up to 20 wt% of claim 21, Addiego teaches that a cellulose ether binder may be used (par. 13) in amounts of about 1-8 wt% (par. 15).  Addiego teaches that these binders also act to condition the batch to develop the proper plasticity for extrusion (par. 13), so they may also be considered to constitute the claimed optional plasticizer.  
Regarding the claimed limitation barring heat treatments above 1,000°C of claim 21, and the teat treatment of claim 23, Addiego teaches calcination temperatures ranging from 400-600°C (par. 20).  
Further regarding claims 21 and 34, Addiego teaches that the catalyst is directly extruded.  As such, no further catalytically active compositions are needed to be added nor are any dopants expressly taught.  Further regarding claims 21 and 34, none of the claimed impurities are expressly disclosed by Addiego, and thus they are not considered to be present in any significant amount, if at all.  
Regarding claim 24, Stuecker is considered to indirectly teach the extrusion nozzle diameter by teaching that the robocast rods/fibers are 725-1,000µm in diameter (abstract), which is 0.75-1 mm.  Further regarding the particle sizes of claim 21, neither Addiego nor Stuecker place any particular limitation upon the particle size, although Addiego does teach that the precursor materials in the paste are in the form of powders, which indicates a very fine particulate.  It can also be extrapolated from the diameter of the rods/fibers (725-1,000 µm) that the individual particles must be smaller, in diameter, than the rods/fibers, which are a secondary form of said individual particles.  Altogether, Stuecker and Addiego teach the use of very fine particles of less than 725-1,000 µm.  The overlapping ranges constitute prima facie obviousness.  
Regarding claims 25-28, Stuecker teaches stacked layers of such rods/fibers, wherein the rods/fibers of each layer are in the same direction (parallel to each other) and each subsequent layer has the rods/fibers arranged perpendicular to the preceding layer in the same plane (see Figures 1 (a) and (b)).  
Regarding claim 29, Addiego teaches that an important aspect of the present invention is the ability to control the pH of the batch with either an acid or a base, wherein the pH modifying component can have a significant effect on the properties of the final alumina product, particularly the strength, surface area, and pore volume (par. 15).  While Addiego does not expressly teach the acidity in units of µmol/g, Addiego teaches acidity to be a result effective variable able to impact the properties of the final product.  Optimal acidity levels, including those claimed, could have been determined by one having ordinary skill in the art through routine experimentation and based upon the desired properties of the final product.  
Regarding claims 31 and 33, Addiego teaches BET surface area of the Examples ranging from 238-250 m2/g and pore volume ranging from 0.47-0.63 cc/g (ml/g) (Table 1).  
Regarding claim 32, Stuecker does teach the final robocast lattice samples exhibiting an open porosity of 45% (Experimental Procedure, par. 2); however, the Office considers it to be well within the purview of one having ordinary skill to be able to manipulate the porosity based upon the desired performance of the final product and for its intended use.  For example, this may be accomplished by altering the spacing distance between the rods/fibers.  
Regarding claim 35, Addiego does not place any particular limitation upon whether the monolith has a monomodal or polymodal pore size distribution.  That said, any given pore size distribution necessarily must be either monomodal or polymodal, insomuch as pores are present.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732